Smith, P. J. (dissenting):
Whatever may be the hardship of this particular case this judgment cannot be reversed without revolutionizing the law of contracts. If the statute had required a notice for the payment of premiums to be in any particular form it would só have prescribed. That the notice required by the statute is embodied *43in the notice sent is unquestioned. - That other matters included in the notice can be held to vitiate the notice given, in my judgment does violence both to law and reason. The holding that the knowledge of the field superintendent, so called, was the knowledge of the company, for the purpose of holding the company estopped, goes further than any case has ever gone in this State or any other State in the construction of life insurance contracts, and is a judicial abrogation of the contract made between the parties that a waiver can only be made by certain officers of the company, of whom the field superintendent was not one. Furthermore, the holding that the false representation made in the statement for a renewal of the insurance did not vitiate such insurance, not only goes beyond all authority, but is condemned by the reasoning in those cases which have held that the knowledge of the medical examiner in certain cases as to the condition of the insured may be held to estop the company in case of a false statement made by such medical examiner and innocently approved by the party seeking insurance. The opinion in the case of Hook v. Michigan Mutual Life Ins. Co. (44 Misc. Rep. 478) shows clearly that the rule of estoppel has never been applied to forbid companies to claim exemption by reason of false statements in the application for insurance, where the statement was made by the party himself knowing the same to be false. That decision was approved unanimously by this court in 139 Appellate Division at page 922.
ISTor do I think the plaintiff is saved by the non-forfeiture clause in the contract. The reinstatement was in fact made in February of 1911. He died in January of the year following, so that one full year had not in fact passed since the reinstatement. There is not one particle of evidence to show that the company intended to make the reinstatement effectual as of any prior date. The check which was received was dated before the forfeiture. The check, of course, did not bear interest and it might have been dated back. In any event its date is immaterial. The fact that the reinstatement involved the payment of premiums as upon the original contract cannot date back the renewal contract for the purpose only of making applicable the non-forfeiture clause without facts author*44izing a finding that it was so intended by both parties to the contract.
1, therefore, vote for an affirmance of this judgment.
Judgment reversed on law and facts and new trial granted, with costs to appellant to abide event. The court disapproves of the finding of fact made by the trial court to the effect that the defendant duly rescinded the contract of insurance and reinstatement.